Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Parker on 8/23/21.

Regarding claims 1, 2, 3, 4, 6, 8, 11, 14, 15, 16, 22 and 23, the application has been amended as follows: 

1.         (Currently Amended)                  Ski boot sole comprising: a ski boot sole plate made of a composite material comprising reinforcing ribs of the plate, the reinforcing ribs of the plate forming reinforcing ribs of the ski boot sole, wherein the reinforcing ribs of the ski boot sole consist essentially of the reinforcing ribs of the plate and are integrally formed in the composite material of the plate; and rear and front ski boot sole components extending under the plate and forming gripping tread patterns, the front component comprising at least one binding device intended to cooperate with a corresponding binding device belonging to a ski,  wherein the rear and front components are assembled to the plate at a distance from each other, so that the composite material of the plate forms a central part of an underside of the sole, wherein the central part of the underside of the sole extends between the rear and front components,  wherein the underside of the sole consists essentially of the composite material of the plate between the front and the rear components, [[and]] wherein the reinforcing ribs include two front ribs extending on lateral parts of the plate on an anterior part of the sole and a rear rib extending in a central zone of the sole forming a Y shape, the two front ribs each extending over a length in a range of from 30% to 80% of a length of a front half of the sole, wherein the length of the front half of the sole is a distance between a middle of the sole and a front end thereof, wherein the ribs have a height of less than or equal to 5 mm and a width of between 5 mm and 20 mm, and wherein the reinforcing ribs are formed by folds of the plate, the reinforcing ribs having a height greater than a thickness of the plate with projecting surfaces of the reinforcing ribs projecting convexly outward from a first face of the plate and with concave relief surfaces extending concavely inward from a second face of the plate.

2. 	(Currently Amended) 	Ski boot sole according to claim 1, wherein the two front ribs of the plate include an outer rib and an inner rib, the outer rib and inner rib [[s]] being arranged at lateral parts of the plate in an anterior half of the sole inset from medial and lateral side edges of the sole and with the outer rib extending within a first side of the sole with respect to a longitudinal axis of the sole and the inner rib extending within a second side of the sole with respect to the longitudinal axis. 

 3. 	(Cancelled) 		

 4. 	(Currently Amended) 	Ski boot sole according to claim 1, wherein the is in a substantially central position in a transverse direction of the sole that extends in a longitudinal direction.

 6. 	(Currently Amended) 	Ski boot sole according to claim 1, wherein the reinforcing ribs of the plate comprise at least one selected from the group consisting of:


8. 	(Cancelled) 		

 	
11. 	(Currently Amended) 	Ski boot sole according to claim 9, wherein the two front ribs of the plate include an outer rib and an inner rib, and the two lateral portions are positioned in a continuation of the outer rib and of the inner rib of the plate.
 		
14. 	(Cancelled) 	






22. 	(Currently Amended) 	Ski boot sole according to claim 1, wherein the two front ribs of the plate include an inner rib and an outer rib, the inner rib and the outer rib being arranged at lateral parts of the plate in an anterior half of the sole and forming a relief on an underside of the plate, wherein the inner rib does not join the outer rib, and a height of the inner rib decreases progressively until having substantially no height toward a center portion of the sole.

23. 	(Cancelled) 		


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 8/23/21 are deemed allowable.

The closest piece of prior art is Miette US 2012/0151801 (Miette) Stauffer US 2014/0026441 (Stauffer) and Auger 2013/0139412 (Auger). The current claims are distinguished from Miette, Stauffer and Auger at least because Miette, Stauffer and Auger does not teach, suggest, or disclose a ski boot sole comprising “… wherein the reinforcing ribs include two front ribs extending on lateral parts of the plate on an anterior part of the sole and a rear rib extending in a central zone of the sole forming a Y shape, the two front ribs each extending over a length in a range of from 30% to 80% of a length of a front half of the sole, wherein the length of the front half of the sole is a distance between a middle of the sole and a front end thereof, wherein the ribs have a height of less than or equal to 5 mm and a width of between 5 mm and 20 mm, and wherein the reinforcing ribs are formed by folds of the plate, the reinforcing ribs having a height greater than a thickness of the plate with projecting surfaces of the reinforcing ribs projecting convexly outward from a first face of the plate and with concave relief surfaces extending concavely inward from a second face of the plate…”.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732